                Case 1:19-cv-08091 Document 1 Filed 08/29/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                            Civ. Action No.
SAMIR GHUGE

                          Plaintiff,                                        COMPLAINT AND
                                                                            DEMAND FOR JURY
                                                                            TRIAL
                  v.

VIRTUSA CORPORATION,

                           Defendant.
------------------------------------------------------------------------x


        Plaintiff Samir Ghuge, by his attorneys Giskan Solotaroff & Anderson LLP, alleges as

follows for his complaint against Virtusa Corp.:

                                              INTRODUCTION

           1.    This action, alleging breach of the covenant of good faith and fair dealing, is filed

pursuant to the Court’s diversity jurisdiction. Plaintiff Samir Ghuge, who was a senior executive

at Defendant Virtusa Corp. (“Virtusa”), a large IT consulting firm, and who was previously a

senior executive at Polaris Consulting and Services Ltd, (“Polaris”) another IT consulting firm

that was purchased by Virtusa, alleges that he was cheated out of the stock awards he was given

as compensation for setting up the Virtusa-Polaris transaction when Virtusa terminated his

employment, without good cause, before the vast majority of the shares had vested, resulting in

his forfeiture of the awards.

                                                THE PARTIES

           2.    Plaintiff Samir Ghuge is domiciled in North Bergen, New Jersey.

           3.    Virtusa Corporation is a corporation organized under the laws of Delaware with

  its principal place of business in Westborough, Massachusetts.
               Case 1:19-cv-08091 Document 1 Filed 08/29/19 Page 2 of 5



                                  JURISDICTION AND VENUE

         4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332 based on

diversity of citizenship of the parties and the amount in controversy exceeding $75,000.

         5.     This Court has personal jurisdiction over Defendant based on Defendant’s

conduct of business in New York from its office at 225 Liberty Street, 34th Floor, New York, NY

10281.

         6.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391 (b)(2) in that a substantial part of the events giving rise to the claim occurred in this district

insofar as Mr. Ghuge was employed at Virtusa’s Manhattan office.

                                   ALLEGATIONS OF FACT

         7.     Mr. Ghuge was employed by Polaris Consulting Services (“Polaris”) beginning in

 2006.

         8.     By 2013, Mr. Ghuge had risen to the position of Senior Vice President and was a

 close advisor to Polaris’s CEO, Jitin Goyal. At that time, Mr. Goyal requested Mr. Ghuge’s

 assistance in identifying a company that might wish to purchase Polaris.

         9.     After substantial work and interactions with several different companies, Mr.

 Ghuge introduced Polaris to Virtusa. Although the transaction stalled when one of Polaris’s

 largest clients, Citibank, was not willing to move to Virtusa, Citibank eventually approved the

 Virtusa purchase and the transaction occurred in November 2015.

         10.    Mr. Ghuge had several conversations with Virtusa’s global HR head Sundararajan

 Narayan and Mr. Goyal about how he would be compensated for his work in engineering

 Virtusa’s purchase of Polaris.

         11.    In 2016 Mr. Narayan sent several emails to Mr. Ghuge confirming that his




                                                   2
             Case 1:19-cv-08091 Document 1 Filed 08/29/19 Page 3 of 5



compensation for his assistance with the transaction would be $600,000 in restricted stock

units (“RSUs”).

       12.    Notably, Mr. Ghuge’s other colleagues at Polaris, who had not been involved in

the Virtusa transaction, did not receive the same level of RSU compensation.

       13.    Mr. Ghuge’s RSUs were scheduled to vest over the following four years. Mr.

Ghuge was reassured on several occasions by Mr. Narayan and other senior Virtusa executives

that he would remain employed during the vesting period.

       14.    Indeed, on March 23, 2017, Mr. Ghuge received a compensation agreement from

Virtusa.

       15.    The agreement stated that for FY 2017 Mr. Ghuge would receive a base salary of

$215,000 and was targeted to receive incentive pay of $85,000 and stated that the company

“looks forward to your continued commitment.” There was no statement that Mr. Ghuge’s

employment was at will and although the letter stated incentive compensation was at

management’s discretion, the letter did not provide management the discretion to terminate Mr.

Ghuge without cause.

       16.    Mr. Ghuge’s performance was at all times exemplary. Mr. Ghuge consistently met

or exceeded his sales goals and never received any indication of any performance issue.

       17.    Yet, in June 2017, prior to the vesting of the vast majority of his restricted stock,

Virtusa terminated Mr. Ghuge’s employment, stating only that his role had been eliminated.

       18.    But Mr. Ghuge was, in fact, eventually replaced by another employee. Moreover,

Virtusa terminated Mr. Ghuge while retaining lower-performing employees. Accordingly,

there is every reason to believe that Mr. Ghuge was terminated to prevent him from receiving

the benefits of his RSUs.




                                                3
               Case 1:19-cv-08091 Document 1 Filed 08/29/19 Page 4 of 5



                              FIRST CAUSE OF ACTION
        (Breach of the Covenant of Good Faith and Fair Dealing—Stock Option Plan)

       19.       Plaintiff alleges and incorporates by reference the allegations contained in the

foregoing paragraphs.

       20.      The RSUs were issued to Mr. Ghuge pursuant to Virtusa’s 2015 Stock Option and

Incentive Plan (“Stock Option Plan”). The Stock Option Plan provided that Delaware law

applied to any dispute arising under the agreement.

       21.      Under Delaware law, there is a covenant of good faith and fair dealing implied

into every contractual relationship.

       22.      Defendant Virtusa breached the covenant of good faith and fair dealing implied in

the Stock Option Plan when it terminated Mr. Ghuge’s employment in bad faith in order to

prevent his options from vesting and thereby preventing him from receiving the benefits of the

Stock Option Plan.

                               SECOND CAUSE OF ACTION
                          (Breach of Contract-Employment Agreement)

       23.      Plaintiff alleges and incorporates by reference the allegations contained in the

foregoing paragraphs.

       24.      The employment agreement between Mr. Ghuge and Virtusa provided that he

would be employed during Fiscal Year 2017 and receive the specified compensation during

that period.

       25.      Mr. Ghuge performed his obligations under the agreement by performing his

duties diligently and in a satisfactory manner.

       26.      Virtusa breached the employment agreement by terminating Mr. Ghuge’s

employment without good cause in June of 2017.




                                                  4
               Case 1:19-cv-08091 Document 1 Filed 08/29/19 Page 5 of 5



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

       A.       Award Plaintiff compensatory damages in an amount to be determined at trial on

Plaintiff’s claim for breach of the covenant of good faith and fair dealing implicit in the Stock

Option Plan;

       B.       Award Plaintiff compensatory damages in an amount to be determined at trial on

Plaintiff’s claim for breach of his employment agreement;

       C.       Award attorneys’ fees and the costs of this action; and;

       D.       Such other relief as the Court deems necessary and proper.

                               DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions of fact

raised by the complaint.



Dated: New York, New York
      August 29, 2019
                               Respectfully submitted,

                               GISKAN SOLOTAROFF & ANDERSON LLP

                               /s
                       By:     ___________________
                               Jason L. Solotaroff
                               90 Broad Street, 10th Floor
                               New York NY 10004
                               (212) 847-8315
                               Attorneys for Plaintiff




                                                 5
